Citation Nr: 0714701	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes valgoplanus (claimed as a foot disability).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to March 1981.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from September 
2003 and September 2005 rating decisions by the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
Travel Board hearing was held before the undersigned in 
February 2007.  A transcript of that hearing is of record.  
The veteran also signed a waiver of initial agency of 
original jurisdiction review of additionally submitted 
evidence. 


FINDINGS OF FACT

1.  An unappealed March 1993 rating decision denied service 
connection for a bilateral leg disability on the basis that 
there was no medical evidence in the files showing that a 
chronic bilateral leg disability existed and that such 
disability was related to service.

2.  Evidence received since the March 1993 decision does not 
tend to show that the veteran has a chronic bilateral leg 
disability that is attributed to service, does not relate to 
an unestablished fact necessary to substantiate the claim 
seeking service connection for a bilateral leg disability, 
and does not raise a reasonable possibility of substantiating 
the claim.

3.  An unappealed September 2003 rating decision declined to 
reopen a claim seeking service connection for bilateral pes 
valgoplanus which was previously denied on the bases that 
such disorder pre-existed, and was not aggravated by, his 
service.  

4.  Evidence received since the September 2003 decision does 
not tend to show that the veteran's pes valgoplanus was 
aggravated by service, does not relate to an unestablished 
fact necessary to substantiate the claim seeking service 
connection for bilateral pes valgoplanus, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim seeking service connection for a bilateral leg 
disability may not be reopened.  38 U.S.C.A. § 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006). 

2.  New and material evidence has not been received, and the 
claim seeking service connection for bilateral pes 
valgoplanus may not be reopened.  38 U.S.C.A. § 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Here, letters in August 2003 and September 2005 provided the 
veteran VCAA notice, including of what was necessary to 
establish the underlying claim of service connection, and of 
his and VA's responsibilities in claims development.  They 
also advised him that he needed to submit new and material 
evidence to reopen the claims, as well as the relevant 
information necessary to grant the benefits sought.  
Significantly, while more detailed notices of what is needed 
to reopen the claims preceded the last final decisions in the 
matters, the criteria for what is necessary to reopen have 
remained unchanged.  As the veteran is shown to have been 
notified of what is necessary to reopen the claims of service 
connection for a bilateral leg disability and bilateral pes 
valgoplanus, remanding the matters for the RO to re-notify 
him of the requirements would serve no useful purpose, but 
would merely cause unnecessary delay in the administrative 
process.  The veteran has been notified of everything 
required, has had ample opportunity to respond and supplement 
the record, and has had ample opportunity to participate in 
the adjudicatory process.

Given that the claims to reopen are being denied, whether or 
not the veteran received notice regarding ratings of 
bilateral leg disability or pes valgoplanus or effective 
dates of awards is moot, and he is not prejudiced by the 
untimeliness of such notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding (he replied in May 
2006, that he has submitted all medical evidence in support 
of his claims and has nothing further to add).  Notably, the 
duty to assist by arranging for a VA examination or obtaining 
a medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The VCAA 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. § 
5103A(f) (West 2002); see also Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  Accordingly, the Board finds that VA has 
met its assistance obligations in this case.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

Criteria, Evidence and Analysis

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.   38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a).  This regulation was revised effective for 
claims to reopen filed on and after August 29, 2001.  Since 
the instant claims to reopen were filed after that date (in 
June 2003), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
An October 1981 rating decision denied service connection for 
bilateral pes valgoplanus on the bases that such disorder 
pre-existed, and was not aggravated by, the veteran's 
service.  The veteran was notified of the October 1981 rating 
decision and of his right to appeal it.  He did not do so, 
and it became final.  38 U.S.C.A. § 7105.

In June 1990, the veteran petitioned to reopen the claim 
seeking service connection for bilateral pes planus.  In June 
1990 he was notified that his petition was denied because he 
did not submit new and material evidence, and an attachment 
advised the veteran of his appellate rights.  

In November 1992, the veteran petitioned to reopen the claim 
seeking service connection for bilateral pes planus.  He also 
submitted a new claim for service connection for a bilateral 
leg disability.  A March 1993 rating decision denied the 
petition to reopen and denied service connection for 
bilateral legs.  The veteran was notified of the decision and 
of his right to appeal it.  He did not do so, and it became 
final. 

In March 1999, the veteran petitioned to reopen the claim 
seeking service connection for his feet.  A December 1999 
rating decision denied the petition to reopen and he was 
notified of the decision and of his right to appeal.  He did 
not do so, and it became final.

In June 2003, the veteran petitioned to reopen the claims 
seeking service connection for his bilateral feet and legs.  
A September 2003 rating decision denied the petitions to 
reopen and he was notified of the decision and of his right 
to appeal.  He did not do so with respect to the feet, and 
the decision as to that issue became final.  As noted above, 
the veteran did perfect an appeal of this rating decision as 
to the bilateral leg disability.  

In August 2005, he petitioned to reopen the claim seeking 
service connection for his feet.  A September 2005 decision 
denied the petition to reopen and he subsequently perfected 
an appeal to the Board on this issue.  

Bilateral legs

As noted, the decision denying a bilateral leg disability was 
final in March 1993.  Evidence of record at the time of the 
March 1993 rating decision consisted essentially of the 
veteran's service medical records, and an illegible medical 
record dated June 23, 1991.  Evidence received since the 
March 1993 rating decision consists essentially of October 
1998 and September 2000 to December 2006 VA treatment 
records, February 2003 medical records from R.S., MD, the 
veteran's testimony from the February 2007 hearing, and 
statements from the veteran and his representative.

As the claim was previously denied because a chronic 
bilateral leg disability was not shown nor attributed to 
service, for evidence received to be new and material, it 
must relate to these unestablished facts, i.e., it must show 
a chronic leg disability that is attributed to service. 

The VA treatment records, private medical records, testimony 
and statements submitted are new to the extent that they were 
not previously of record and considered by the RO in March 
1993.  However, they are not material evidence as they do not 
relate to an unestablished fact necessary to substantiate the 
claim.  Most of the records do not pertain to a bilateral leg 
disability; those that do (some records show that the veteran 
has complained of leg pain), do not show that such disability 
exists or that it is attributed to service.  Furthermore, 
they do not include any competent (medical opinion) evidence 
suggesting such.  Records showing treatment years after 
service which do not link the post-service disorder to 
service in any way are not considered new and material 
evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).  

As to the veteran's recent testimony, such evidence cannot 
serve to provide a competent link between the post-service 
medical disability and service.  Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  As such, the appeal as to this issue must be denied.  

Bilateral pes valgoplanus

The September 2003 rating decision was the noted last final 
decision with respect to the veteran's pes valgoplanus.  
Evidence of record at the time of the September 2003 rating 
decision consisted essentially of October 1998 and May to 
August 2003 VA treatment records, February 2003 medical 
records from R.S., MD, and statements from the veteran.  
Evidence received since the September 2003 rating decision 
consists of September 2000 to December 2006 VA treatment 
records, a February 2006 letter from C.F., D.P.M., the 
veteran's testimony from the February 2007 hearing, and his 
personal statements.

As the claim was previously denied because pes planus was 
shown to have pre-existed service and was not aggravated by 
service, for evidence received to be new and material, it 
must relate to these unestablished facts, i.e., it must tend 
to show that pes planus increased in severity during (was 
aggravated by) service. 

The VA treatment records, the letter from C.F., D.P.M., his 
testimony and statements submitted are new to the extent that 
they were not previously of record and considered by the RO 
in September 2003.  However, they are not material evidence 
as they do not relate to an unestablished fact necessary to 
substantiate the claim.  None of the VA records pertain to 
pes planus; thus, they cannot be material to the claim.  As 
noted above, lay statements pertinent to a medical 
determination are not new and material evidence.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The February 21, 2006 letter from his private podiatrist 
relays an already confirmed diagnosis of pes planus valgus.  
This letter does appear to address the issue that service 
aggravated his pes planus.  In determining whether evidence 
is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond the competence of the witness.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Kates v. Brown, 5 Vet. App. 93, 95 (1993); Cuevas v. 
Principi, 3 Vet. App. 542, 547-48 (1992).  Clearly, this 
private doctor is competent to make medical determinations as 
a medical professional.  However, the Board must conclude 
that this particular letter is simply inherently incredible.  
Initially, the Board observes that the letter is dated in 
February 2006.  In the first sentence (of the three sentences 
that compose the entire substance of this letter),  the 
doctor states that the veteran presented to him for acute 
foot pain in December 2006, 10 months later than the date of 
the letter.  Given the clearly erroneous statement at the 
outset of the letter, which is basically comprised of only 
two other substantive sentences, the entire letter is suspect 
for further mistakes and therefore patently incredible.  Id.  
Thus, the Board cannot conclude that it is new and material 
evidence.   

In summary, no additional evidence received since the March 
1993 or September 2003 rating decisions relates to the 
unestablished facts needed to substantiate the service 
connection claim cases, i.e., that a chronic bilateral leg 
disability exists and is attributed to service or that pes 
planus increased in severity during (and was aggravated by) 
service.  Consequently, the additional evidence received does 
not raise a reasonable possibility of substantiating the 
claims, and is not material.   


ORDER

The appeal to reopen a claim seeking service connection for a 
bilateral leg disability is denied.

The appeal to reopen a claim seeking service connection for 
bilateral pes valgoplanus is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


